DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a DIV of 10/099,218 03/13/2002. 
                                                    Preliminary amendment
3.   Preliminary amendment filed on 06/02/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and claims 7-9, 13, 15 and 21 have been amended and claim 19 has been canceled and claims 1-6, 10-12, 14, 16-18 and 20.
      Claims 1-18 and 20-21 are currently pending in the application.
                                                        Oath/Declaration
4.   The oath/declaration filed on 06/02/2020 is acceptable.
                                              Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/17/2020.
                                                           Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEAM et al., hereafter “BEAM” (U.S. Publication No. 201/10122877 A1) in view of HWANG (U.S. Publication No. 2017/0345877 A1) and further in view of Chung et al., hereafter “Chung” (U.S. Publication No. 2008/0074401 A1).
      Regarding claim 1, BEAM discloses an array substrate, comprising: 
              a data line (DL); 
              a first voltage supply line (low voltage supply 160, para [0057]); 
              a second voltage supply line (high voltage supply 161, para [0039]); and 
              a pixel driving circuit (para [0036]); 
              wherein the pixel driving circuit comprises one or more transistors (T1) in a first group and one or more transistors (T2) in a second group (para [0037]) (e.g. Fig. 2).

     HWANG, however, discloses a source electrode (163) and a drain electrode (164) of at least one transistor (160, para [0076]) in the first group, the data line (DL1/DL2), the first voltage supply line (VDD1), and the second voltage supply line (VDD2) are in a same layer (e.g. Figs. 2A-4B)
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of BEAM to provide a source electrode and a drain electrode of at least one transistor in the first group, the data line, the first voltage supply line, and the second voltage supply line are in a same layer as taught by HWANG for a purpose of improving the luminance uniformity of the sub-pixels an reducing the power consumption of the OLED device.
      BEAM and HWANG discloses the features of the claimed invention as discussed above, but does not disclose a source electrode and a drain electrode of at least one transistor in the second group are in a layer different from the first voltage supply line and the second voltage supply line.
     Chung, however, discloses a source electrode (SE) and a drain electrode (DE) of at least one transistor (TFT2) in the second group are in a layer different from the first voltage supply line (VL1) and the second voltage supply line (VL2) (e.g. Fig. 10 and para [0032]).

      Regarding claim 7, BEAM, HWA NG and Chung (citations to BEAM unless otherwise noted) discloses wherein the source electrode (108) and the drain electrode (110) of the at least one transistor (T2) in the second group are in a same layer as the second capacitor electrode (144) (e.g. Fig. 3 and para [0047]),
      Regarding claim 13, BEAM, HWA NG and Chung (citations to BEAM unless otherwise noted) discloses further comprising a micro light emitting diode (micro LED) (130) connected to the pixel driving circuit (e.g. Figs. 2-3).
8.    Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over BEAM, HWANG and Chung in view of JUNG et al., hereafter “JUNG” (U.S. Publication No. 2013/0335660 A1).
      Regarding claim 15, BEAM, HWANG and Chung discloses the features of the claimed invention as discussed above, but does not disclose a display apparatus, comprising the array substrate of claim 1, and one or more integrated circuits connected to the array substrate.
      JUNG, however, discloses a display apparatus, comprising the array substrate (110) of claim 1, and one or more integrated circuits (141) connected to the array substrate (110) (e.g. Fig. 1 and para [0042]).
.
9.    Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over BEAM, HWANG and Chung in view of LEE et al., hereafter “LEE” (U.S. Publication No. 2018/0151645 A1).
      Regarding claim 16, BEAM, HWANG and Chung discloses the features of the claimed invention as discussed above, but does not disclose wherein a source electrode and a drain electrode of at least one transistor in the first group, the data line, the second voltage supply line, and the first voltage supply line are formed in a same layer using a same material and a same mask plate.
      JUNG, however, discloses wherein a source electrode (108) and a drain electrode (110) of at least one transistor (TD) in the first group, the data line (DL), and the high-voltage supply line (VDL) are formed in a same layer using a same material and a same mask plate (e.g. Fig. 1 and para [0042]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of BEAM, HWANG and Chung to provide wherein a source electrode and a drain electrode of at least one transistor in the first group, the data line, the second voltage supply line, and the first voltage supply line are formed in a same layer using a same material and a same mask .
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-6, 8-12, 14, 17-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the pixel driving circuit further comprises a storage capacitor; the storage capacitor comprises a first capacitor electrode, a second capacitor electrode, and an insulating layer between the first capacitor electrode and the second capacitor electrode; the second group comprises a driving transistor; the first capacitor electrode is connected to a gate electrode of the driving transistor; and the second capacitor electrode is connected to a voltage power source as cited in claim 2 and wherein the source electrode and the drain electrode of the at least one transistor in the second group are in a same layer as an active layer of the at least one transistor in the second group, and are made of a semiconductor material as cited in claim 8 and further comprising: an inter-layer dielectric layer on a side of the second capacitor electrode away from the insulating layer, and in direct contact with the second capacitor electrode; a planarization layer on a side of the first voltage supply line and the second voltage supply line, the source electrode and the drain electrode of the at least one transistor in the first group, the data line, and the connecting electrode away from the inter-layer dielectric layer; a cathode contact pad on 
        Claims 3-6 and 9-12 are directly or indirectly depend on claim 2, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/PHUC T DANG/Primary Examiner, Art Unit 2892